Citation Nr: 0720889	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-29 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death. 



WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's son


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran served on active duty for VA purposes with the 
Philippine Commonwealth Army during periods between December 
1941 and March 1946.  He also served with the New Philippine 
Scouts from March 1946, to January 1949.  He died in 
September 1999.  The appellant seeks benefits as his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, denying an application to reopen 
a claim for service connection for the cause of the veteran's 
death.  The appellant and the veteran's son testified before 
the Board in June 2005.  The transcript of that testimony has 
been associated with the veteran's claims file.

This case was previously before the Board and, in April 2006, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by an unappealed RO rating decision dated in 
September 2002.

2.  The additional evidence received since the September 2002 
rating decision denying service connection for the cause of 
the veteran's death is cumulative of evidence already of 
record or when considered with previous evidence of record 
raises no reasonable possibility of substantiating the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death.


CONCLUSION OF LAW

The evidence received since the September 2002 rating 
decision that denied service connection for the cause of the 
veteran's death is not new and material; the September 2002 
rating decision is final and the claim is not reopened.   38 
U.S.C.A. §§ 5103, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004 and April 
2006; an administrative decision in July 2003; a statement of 
the case in June 2004; and a supplemental statement of the 
case in August 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2007 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

Criteria for Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When a determination of 
the agency of original jurisdiction is affirmed by the Board, 
that determination is subsumed by the final appellate 
decision.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 
20.1104.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

An RO decision as to whether evidence is "new and material" 
for purposes of reopening is subject to de novo adjudication 
by the Board.  The United States Court of Appeals for the 
Federal Circuit has held that 38 U.S.C. § 7104 means that the 
Board does not have jurisdiction to consider a claim which it 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  What the regional office may have determined 
in this regard is irrelevant; § 7104 does not vary the 
Board's jurisdiction according to how the regional office 
ruled.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New and material evidence for purposes of this appeal is 
defined as evidence not previously submitted to agency 
decision makers that, by itself or when considered with 
previous evidence of record, relates to an established fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When a claim to reopen is presented under § 5108, VA must 
first determine whether the evidence presented or secured 
since the last final disallowance of the claim is new and 
material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Criteria for Service Connection for the Cause of Death

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it causally shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Factual Background and Analysis

The evidence of record at the time of the September 2002 
rating decision, which denied service connection for the 
cause of the veteran's death, included the veteran's January 
1946 and January 1949 reports of separation physical 
examinations reflecting no defects exclusive of pes planus.  
Also of file in September 2002 were private medical records 
reflecting evaluation and treatment provided to the veteran 
for various disorders during the 1990's to include pulmonary 
tuberculosis, pneumonia, and multi-infarct dementia.  Also of 
file in September 2002 was a certificate of death, which 
showed that the veteran died on September 4, 1999, while at a 
rehabilitation facility as a result of cardiorespiratory 
arrest, due to pneumonia, due to a cerebrovascular accident, 
due to hypertension.
At the time of death, service connection was not in effect 
for any disorder.

Based on the above, the RO in September 2002 denied service 
connection for the cause of the veteran's death on the basis 
that the cause of death was not shown by the evidence of 
record to have been the result of a condition incurred in or 
aggravated by service to include on a presumptive basis.  The 
appellant was notified of that decision and of her appellate 
rights.  She did not appeal that decision, which therefore is 
final 38 U.S.C.A. § 7105.

Evidence associated with the claims file since the September 
2002 rating decision and not duplicative of evidence 
previously received includes hospitalization records from the 
Veterans Memorial Hospital beginning in June 1970, Naguilian 
District Hospital in May 1993, and the Natividad Medical 
Center between May 1993 and September 1998.  The new evidence 
also includes copies of letters from the veteran to the 
appellant dated in February 1994 and September 1996, and the 
testimony of the appellant and the veteran's son at a hearing 
in June 2005.

The medical evidence noted above shows evaluation and 
treatment afforded the veteran many years subsequent to his 
military service for varied disabilities to include 
osteoarthritis, hookworm infestation, hemorrhoids, right knee 
and left shoulder complaints, pneumonia, pulmonary 
tuberculosis, hypertension, dementia, and recurrent 
cerebrovascular accidents.  These records, however, when 
viewed in the aggregate, do not indicate that the disorders 
implicated in the veteran's death are attributable to his 
periods of military service.  The United States Court for 
Veterans Claims (Court) has held that records of treatment 
many years after service that do not indicate in any way that 
the conditions are service connected are not new and material 
evidence upon which a claim can be reopened.  See Cox v. 
Brown, 5 Vet. App. 95 (1993).

While the recent testimony elicited from the appellant and 
the veteran's son addresses their belief that the veteran 
suffered a gunshot wound to the right knee while in military 
service, the testimony does not in any way show that the 
disease entities responsible for the veteran's death, as 
noted on his death certificate, were incurred in or 
aggravated by service.  Thus, the testimony is insufficient 
to reopen a previously denied claim.

Lastly, the letters to the appellant from the veteran which 
relate to family relationships and concerns clearly do not 
raise a reasonable possibility of substantiating the claim 
for service connection for the cause of the veteran's death 
and, thus, while new are not material.

In short, the appellant has not submitted competent medical 
evidence which serves to link the veteran's death to service 
or to any disease or injury incurred in or aggravated by 
service.  The appellant has also failed to submit competent 
medical evidence showing that any of the listed causes of 
death on the death certificate were incurred in or aggravated 
by service or manifested within any applicable presumptive 
periods.  Therefore, the Board finds that the evidence which 
has been presented since September 2002 does not raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  Therefore, the Board finds that the 
appellant's attempt to reopen her claim of entitlement to 
service connection for the cause of the veteran's death is 
unsuccessful.  The recently submitted evidence not being both 
new and material, the claim of service connection for the 
cause of the veteran's death is not reopened and the benefit 
sought on appeal remains denied.





ORDER

New and material evidence not having been received to reopen 
a claim for service connection for the cause of the veteran's 
death, the appeal is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


